DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 19 – 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,765,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope.
US Application 16/889,321
US Patent 10,765,948
19. (New) A method for managing virtual items associated with game environments generated by a plurality of different video games, wherein each of the plurality of different video games is executed by at least one game server and rendered on at least one of a plurality of client devices, the method comprising:
accessing data generated by each of the plurality of different video games, wherein the data comprises information about the virtual items;
storing the data;
normalizing the data such that a value of each of the virtual items can be compared to each other, wherein each of the virtual items is defined by at least one of a rarity of the virtual item, a percentage of video game players possessing the virtual item, a cost of purchasing the virtual item, a gaming level at which the virtual item is available for purchase, or an availability of the virtual item as a reward and wherein the normalizing comprises: grouping the data based on at least one of said rarity, said percentage of video game players possessing the virtual item, the cost of purchasing the virtual item, the 
assigning one or more scores based upon said grouping; and
obtaining a normalized value of each of the virtual items as a function of each of the assigned one or more scores; and
generating data representative of a user interface, wherein the user interface is configured to allow multiple users to trade the virtual items based on the normalized values of the virtual items.

accessing said at least one game server to obtain game data for a plurality of games, said game data comprising information about virtual items associated with game environments of said plurality of different video games; 
storing game data comprising information about the virtual items from the plurality of different video games in the database;
 acquiring the game data comprising information about the virtual items from the database; 
normalizing the game data comprising information about the virtual items, such that a value of a virtual item from one of the plurality of different video games can be compared with a 
wherein the normalizing comprises: grouping the game data based on at least a video game genre corresponding to said game data and an attribute genre corresponding to said game data, wherein grouping the attribute genre is based on at least two of a virtual item's rarity, a percentage of video game players possessing the virtual item, a cost of purchasing the virtual item, a gaming level at which the virtual item is available for purchase, or an availability of the virtual item as a reward; assigning one or more scores measured on a common scale to each virtual item, wherein each assigned score corresponds to a video game genre and attribute genres that said item is grouped into; and obtaining a normalized value of each of the virtual items by aggregating each of the assigned common scale scores corresponding to each virtual item; and
 generating data representative of a user interface, wherein the user interface is configured to allow multiple users to concurrently trade virtual items from different ones of the plurality of different video games based on the normalized values of said virtual items.

See Claim 1 and 2
21. (New) The method of claim 19, wherein the grouping is further based on a genre of each of the plurality of different video games
See Claim 1 and 2
22. (New) The method of claim 19, wherein each of the plurality of different video games belong to a different genre.
See Claim 1 and 2
23. (New) The method of claim 19, wherein accessing the data comprises acquiring the data from the at least one game server.
See Claim 1
24. (New) The method of claim 19, wherein accessing the data comprises acquiring the data from the database
See Claim 1

See Claim 1
26. (New) The method of claim 19, wherein normalizing the data comprises assessing the value of each virtual item based, at least in part, on the percentage of users who have the virtual item.
See Claim 1
27. (New) The method of claim 19, wherein normalizing the data comprises assessing the value of each virtual item based, at least in part, on the cost of purchasing the virtual item.
See Claim 1 
28. (New) The method of claim 19, wherein normalizing the data comprises assessing the value of each virtual item based, at least in part, on the level at which the virtual item is available for purchase or as the reward to the player.
See Claim 1
29. (New) The method of claim 19, further comprising using a recommendation module to recommend the virtual item for trade based on the value of the virtual item.
9. The method of claim 1 further comprising using a recommendation module to recommend a virtual item for trade based a value of a virtual item owned by a user.
30. (New) A system for managing virtual items associated with game environments generated by a plurality of different video games, each of the plurality of different video games being executed by a plurality of game servers and rendered on a plurality of client devices, said plurality of game servers being in communication with a database, the system comprising: 
one or more game server interface call modules, wherein the one or more game server interface call modules are configured to generate and transmit interface calls to the plurality of game servers and are configured to receive data from the plurality of game servers based upon the interface calls and wherein the data comprises information about the virtual items; said database in data communication with the one or more game server interface call modules, wherein the database is configured to receive and store the data; 4PRELIMINARY AMENDMENT Applicant: Activision Publishing, Inc. Serial No.: 16/889,321
a video game content aggregation module in data communication with the database, wherein the video game content aggregation module is configured to acquire data from the database, determine a normalization process to be applied 

a publication module in data communication with the video game content aggregation module, wherein the publication module is configured to generate data representative of a user interface, wherein the user interface is configured to enable with multiple users to concurrently trade virtual items from different ones of the plurality of different video games based on the normalized values of said virtual items.

one or more game server interface call modules, wherein the one or more game server interface call modules are configured to generate and transmit interface calls to the plurality of game servers and are configured to receive game data from the plurality of game servers based upon the interface calls and wherein the game data comprises information about virtual items owned by the users of said plurality of client devices and associated with game environments from the plurality of different video games; 
said database in data communication with the one or more game server interface call modules, wherein the database is configured to receive and store the game data; 

wherein the attribute genres is based on at least two of a virtual item's rarity, a percentage of video game players possessing the virtual item, a cost of purchasing the virtual item, a gaming level at which the virtual item is available for purchase, or an availability of the virtual item as a reward, and to apply the determined normalization process to the portion of the game data such that a value of a virtual item from one of the plurality of different video games can be compared with a value of a virtual item from another one of the plurality of different video games; and 
a publication module in data communication with the video game content aggregation module, wherein the publication module is configured to generate data representative of a user interface, wherein the user interface is configured to enable with multiple users to concurrently trade virtual items from different ones of the plurality of different video games based on the normalized values of said virtual items.

11. The system of claim 10 wherein each of the plurality of different video games belong to a plurality of genres.
33. (New) The system of claim 30, wherein each of the plurality of different video games belong to a different genre.
11. The system of claim 10 wherein each of the plurality of different video games belong to a plurality of genres.
34. (New) The system of claim 30, wherein the normalization process comprises assessing the value of each of the virtual items based, at least in part, on its rarity.
   12. The system of claim 10 wherein the normalization process comprises assessing a value of each virtual item based at least partially on its rarity, wherein the rarity is an attribute genre.
35. (New) The system of claim 30, wherein the normalization process comprises assessing the value of each virtual item based, at least in part, on the percentage of users who have the virtual item.
14. The system of claim 10 wherein the normalization process comprises assessing a value of each virtual item based at least partially on a percentage of users who have the virtual item.

15. The system of claim 10 wherein the normalization process comprises assessing a value of each virtual item based at least partially on a cost of purchasing the virtual item.
37. (New) The system of claim 30, wherein the normalization process comprises assessing the value of each virtual item based, at least in part, on the level at which the virtual item is available for purchase or as the reward to the player.
16. The system of claim 10 wherein the normalization process comprises assessing a value of each virtual item based at least partially on a level at which the virtual item is available for purchase or as a reward to a player.
38. (New) The system of claim 30, further comprising a recommendation module configured to recommend the virtual item for trade based on the value of the virtual item.
18. The system of claim 10 further comprising a recommendation module configured to recommend a virtual item for trade based a value of a virtual item owned by a user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        9/27/21

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715